DETAILED ACTION
This Office action is a response to an Application No. 17/012,702 filed on 09/04/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 09/04/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The information disclosure statement filed 09/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 2, 13 and 14 are objected to because of the following informalities:
Claim 1 is directed to a method claim in the preamble. For formality and clarity purpose, it is suggested to start with the processing step in the body of the claim. (For example, communicating, by [a device]… and/or broadcasting, by [the device]…, etc.).
Claim 1 recites “reception by the first type” in line 5-6. For clarity, it is suggested to amend the limitation reception by a vehicular communication station with the first type (as an example) because a type (i.e., protocol) do not seem to have a capability of receiving.
Claim 1 recites “reception by the second type” in line 7. For clarity, it is suggested to amend the limitation reception by a vehicular communication station with the second type (as an example) because a type (i.e., protocol) do not seem to have a capability of receiving.
Claim 1 recites “the second type” in line 7 while claim 1 recites “a different second type” in line 2-3. For clarity and consistency, it is suggested to amend “the second type” to ---the different second type--- assuming both limitations are the same.
Claim 2 recites “a first wireless communication protocol” in line 2-3 while claim 1 recites “a first wireless communication protocol” in line 6. For clarity and consistency, it is suggested to amend “a first wireless communication protocol” to ---the first wireless communication protocol--- assuming both limitations are the same.
Claim 2 recites “a second wireless communication protocol” in line 3-4 while claim 1 recites “a second wireless communication protocol” in line 7. For clarity and consistency, it is suggested to amend “a second wireless communication protocol” to ---the second wireless communication protocol--- assuming both limitations are the same.
Claim 13 recites “a set of vehicle-specific data” in line 2 while claim 1 recites “a set of vehicle-specific data” in line 5. For clarity and consistency, it is suggested to amend “a set of vehicle-specific data” to ---the set of vehicle-specific data--- assuming both limitations are the same.
Claim 14 recites “a set of vehicle-specific data” in line 2 while claim 1 recites “a set of vehicle-specific data” in line 5. For clarity and consistency, it is suggested to amend “a set of vehicle-specific data” to ---the set of vehicle-specific data--- assuming both limitations are the same.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the broadcasting of the set of vehicular-specific data including a plurality of repetitive consecutive transmissions” in line 9-10. Since the broadcasting includes a plurality of repetitive consecutive transmissions, how is it possible to choose or differentiate which one to format with the first wireless communication protocol and which pair to format 
Claim 1 recites “each of which” in line 10. The limitation is ambiguous as to whether “each of which” is referring to “the set of vehicle-specific data” or “a plurality of repetitive consecutive transmission”. For the purpose of examination, Examiner will interpret as best understood. 
Claim 1 recites “each consecutive pair of which” in line 11. The limitation is ambiguous as to whether “each consecutive pair of which” is referring to “the set of vehicle-specific data” or “a plurality of repetitive consecutive transmission” because both limitations have the meaning of more than one. For the purpose of examination, Examiner will interpret as best understood.
Claim 1 recites “spacing between each two sequential ones” in line 12. The limitation is ambiguous as to whether “spacing” is referring to transmission between each pair or spacing between a pair since a pair means two.
Claim 1 recites “each two sequential ones” in line 12. The limitation is ambiguous as to whether “ones” is referring to transmission of each pair or a pair.
Claim 1 recites “the plurality of repetitive sequential transmissions” in line 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are also rejected for the same reason as being indefinite set forth in claim 1 above because they are dependent upon the rejected claim 1.
Claim 12 recites “the sequential transmissions” in line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the different second communicating type of vehicular communication station comprising: front-end radio-frequency reception circuitry…” in line 4-6. By reciting “the different second communicating type of vehicular station” in the preamble, it can be concluded that the claim is directed to “communicating type” however, the body of the claim recites “circuitry” instead of further defining “communicating type”. Thus, it is unclear whether “communicating type” can include “circuitry” i.e., hardware.
Claim 19 recites “the broadcast of the set of vehicular-specific data including a plurality of repetitive consecutive transmissions” in line 10-11. Since the broadcasting includes a plurality of repetitive consecutive transmissions, how is it possible to choose or differentiate which one to format with the first wireless communication protocol and which pair to format with the second different wireless communication protocol because one of the pair can already be formatted with the first wireless communication protocol?
Claim 19 recites “each of which is formatted consistent with the repetitive-transmission wireless communication protocol and with the other wireless communication protocol and each consecutive pair of which has spacing defined according to the repetitive-transmission wireless communication protocol” in line 11-14. It is unclear as to whether why it is necessary to both of “each of which and each consecutive pair of which” are formatted or defined according to the repetitive-transmission wireless communication protocol?
Claim 19 recites “each of which” in line 11. The limitation is ambiguous as to whether “each of which” is referring to “the set of vehicle-specific data” or “a plurality of repetitive consecutive transmission”. For the purpose of examination, Examiner will interpret as best understood. 
Claim 19 recites “each consecutive pair of which” in line 13. The limitation is ambiguous as to whether “each consecutive pair of which” is referring to “the set of vehicle-specific data” or “a plurality of repetitive consecutive transmission” because both limitations have the meaning of more than one. For the purpose of examination, Examiner will interpret as best understood.
Claim 19 recites “the plurality of repetitive sequential transmissions” in line 16-17. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is also rejected for the same reason as being indefinite set forth in claim 19 above because claim 20 is dependent upon the rejected claim 19.
Claim 20 recites “The vehicular communication station” in line 1. There is insufficient antecedent basis for this limitation in the claim since claim 19 fails to mention “a vehicular communication station”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 7-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US 2016/0277196 A1) hereinafter “Jose” in view of Sadeghi et al. (US 2019/0280919 A1) hereinafter “Sadeghi”.

Regarding claim 1, Jose discloses a method comprising:
among a plurality of vehicular communication stations, communicating over a shared communication channel characterized by a common frequency band, at least one of the plurality of vehicular communication stations broadcasting a set of vehicle-specific data over the shared communication channel (see FIG. 1; see ¶ [0032-33] [0038], each one of the various non-stationary wireless devices 112, 122, and/or 132 configured to communicate broadcast information that includes information (e.g., timing and/or identification information/a basic safety message) related to a current broadcast message that a particular one of the non-stationary wireless device is transmitting. The broadcast message transmitted, for example, by the wireless device 112, 122, and/or 132 may be periodic beacon messages formatted according to a IEEE 802.11 standard).
Although Jose disclose a type of vehicular station, Jose does not explicitly disclose a first type and a different second type.
However, Sadeghi discloses among a plurality of vehicular communication stations, including a first type and a different second type communicating over a shared communication channel characterized by a common frequency band, for reception by the first type according to a (see FIG. 5; see ¶ [0032] [0059-60] [0062], STA 504 and legacy devices 506 are configured to operate in accordance with next generation vehicle (NGV)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a first type and a different second type as taught by Sadeghi, in the system of Jose, so that it would provide for coexistence among Wi-Fi operating in 5.9 GHz (IEEE 802.11p/IEEE 802.11bd), Wi-Fi operating in 2.4/5 GHz (e.g., IEEE 802.11n/ac/ax), and Cellular V2X solutions (also operating in 5.9 GHz) (Sadeghi: see ¶ [0028]).
Jose in combination with Sadeghi discloses the broadcasting of the set of vehicular-specific data including a plurality of repetitive consecutive transmissions of the set of vehicle-specific data (Jose: see ¶ [0035] [0038], each of the wireless devices configured to periodically send broadcast messages), each of which is formatted consistent with the first wireless communication protocol and each consecutive pair of which has spacing between each two sequential ones of the plurality of repetitive consecutive transmissions being defined according to the second different wireless communication protocol to block other concurrent transmission by the plurality of vehicular communication stations and to mitigate communication collisions on the shared communication channel, wherein one of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is directed or formatted for at least one vehicular communication of the first type and at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is directed or formatted for at least one vehicular communication station of the second type (Jose: see ¶ [0046] [0049], the first wireless device periodically transmit broadcast messages at a first time instance T1 and transmits a further broadcast message at time T5 and Sadeghi: see ¶ [0059-60] [0062], STA 504 and legacy devices 506 configured to operate in accordance with next generation vehicle (NGV) and legacy devices 506 operate in accordance with IEEE 802.11p and stations 504 operate in accordance with IEEE 802.11p/bd; see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion).

Regarding claim 2, the combined system of Jose and Sadeghi discloses wherein the broadcasting is by a transceiver and over the shared communication channel for reception by the first type according to a first wireless communication protocol and concurrently for reception by the second type according to a second different wireless communication protocol (Jose: see FIG. 1; see ¶ [0032-33], the broadcast message transmitted, for example, by the wireless device 112, 122, and/or 132 may be periodic beacon messages formatted according to a IEEE 802.11 standard and Sadeghi: see ¶ [0059-60] [0062], STA 504 and legacy devices 506 configured to operate in accordance with next generation vehicle (NGV) and legacy devices 506 operate in accordance with IEEE 802.11p and stations 504 operate in accordance with IEEE 802.11p/bd; see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion).

Regarding claim 4, the combined system of Jose and Sadeghi discloses further including each of said at least one vehicular communication station of the second type recognizing said at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data at least in response to said spacing defined according to the second different (Jose: see FIG. 1; see ¶ [0032-33], the broadcast message transmitted, for example, by the wireless device 112, 122, and/or 132 may be periodic beacon messages formatted according to a IEEE 802.11 standard and Sadeghi: see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion; see ¶ [0132], short interframe space time).

Regarding claim 7, the combined system of Jose and Sadeghi discloses wherein the step of broadcasting the plurality of repetitive consecutive transmissions of the set of vehicle-specific data includes broadcasting the set of vehicle-specific data at least two consecutive times and not more than four times (Jose: see ¶ [0022], broadcast a fixed number of messages).

Regarding claim 8, the combined system of Jose and Sadeghi discloses wherein the common frequency band includes 5.9 Gigahertz, and each of the first wireless communication protocol and the second different wireless communication protocol is a WiFi protocol for communications between a plurality of automobile stations, at least one of the plurality of automobile stations being installed in an automobile (Jose: see ¶ [0022], multiple moving (non-stationary) wireless devices (e.g., installed in moving vehicles) and Sadeghi: see ¶ [0028], 5.9 GHz; see ¶ [0062], the legacy devices and the stations).

Regarding claim 9, the combined system of Jose and Sadeghi discloses wherein the second different wireless communication protocol is compatible with the first wireless communication protocol, and said at least one vehicular communication station of the first type receives and processes a certain one of the plurality of repetitive sequential transmissions of the (Jose: see FIG. 1; see ¶ [0032-33], the broadcast message/periodic beacon messages formatted according to a IEEE 802.11 standard and Sadeghi: see ¶ [0059-60] [0062], STA 504 and legacy devices 506 configured to operate in accordance with next generation vehicle (NGV) and legacy devices 506 operate in accordance with IEEE 802.11p and stations 504 operate in accordance with IEEE 802.11p/bd; see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion).

Regarding claim 10, the combined system of Jose and Sadeghi discloses wherein the step of broadcasting the plurality of repetitive consecutive transmissions of the set of vehicle-specific data includes broadcasting the set of vehicle-specific data N times, wherein N is an integer greater than one and not more than several, and wherein the second different wireless communication protocol provides said at least one vehicular communication station of the first type to receive and process, statistically, the set of vehicle-specific data N chances (Jose: see ¶ [0022], broadcast a fixed number of messages and Sadeghi: see ¶ [0148-49], decoding PPDU comprises non-legacy portion and legacy portion).

Regarding claim 13, the combined system of Jose and Sadeghi discloses wherein, for each of the at least one of the plurality of vehicular communication stations broadcasting a set of vehicle-specific data over the shared communication channel, the broadcasted set of vehicle-specific data includes a header, a trailer, and a payload, wherein the payload carries a plurality of time-sensitive information items of an associated vehicle, wherein one of the plurality of time-(Jose: see ¶ [0038], to provide a basic safety message where devices periodically announce their positions, velocity and other attributes to other devices and Sadeghi: see FIG. 8-13; see ¶ [0102], PPDU format in accordance with NGV).

Regarding claim 14, the combined system of Jose and Sadeghi discloses wherein, for each of the at least one of the plurality of vehicular communication stations broadcasting a set of vehicle-specific data over the shared communication channel, the broadcasted set of vehicle-specific data includes payload information including information categories established by a data-communications service provider to facilitate communications for the broadcasting of the set of vehicle-specific data (Jose: see FIG. 1; see ¶ [0032-33], the broadcast message/periodic beacon messages formatted according to a IEEE 802.11 standard and Sadeghi: see FIG. 8-13; see ¶ [0102], PPDU format in accordance with NGV).

Regarding claim 15, the combined system of Jose and Sadeghi discloses wherein the broadcasting uses repetitive transmission diversity (Jose: see ¶ [0022], broadcast a fixed number of messages and Sadeghi: see ¶ [0057], spatial diversity).

Regarding claim 16, the combined system of Jose and Sadeghi discloses wherein the broadcasting uses repetitive transmission diversity including one of the following: providing an artificial gain for multiple ones of the broadcasted plurality of repetitive consecutive (Jose: see ¶ [0022], broadcast a fixed number of messages and Sadeghi: see ¶ [0145-46], gain access to channels).

Regarding claim 17, the combined system of Jose and Sadeghi discloses wherein the step of broadcasting the plurality of repetitive consecutive transmissions of the set of vehicle-specific data includes broadcasting the set of vehicle-specific data N times, wherein N is a fixed integer greater than one and not more than several (Jose: see ¶ [0022], broadcast a fixed number of messages).

Regarding claim 18, the combined system of Jose and Sadeghi discloses wherein the step of broadcasting the plurality of repetitive consecutive transmissions of the set of vehicle-specific data includes broadcasting the set of vehicle-specific data N times, wherein N is an integer greater than one and not more than several, is set dynamically based on at least one of the following: traffic load in an area around a location relative to where the broadcasting occurs (Jose: see ¶ [0022], broadcast a fixed number of messages; see ¶ [0038], to provide a basic safety message where devices periodically announce their positions, velocity and other attributes to other devices).

Regarding claim 19, Jose discloses for use in a vehicle that is to communicate with a plurality of vehicular communication stations over a shared communication channel characterized by a common frequency band, a different second communication type of vehicular communication station for communicating with the plurality of vehicular communication stations (see FIG. 1; see ¶ [0032-33] [0038], each one of the various non-stationary wireless devices 112, 122, and/or 132 configured to communicate broadcast information that may be periodic beacon messages formatted according to a IEEE 802.11 standard), the different second communicating type of vehicular communication (see FIG. 5 and 10; see ¶ [0075] [0101], a wireless device) comprising:
front-end radio-frequency reception circuitry (see FIG. 5 and 10; see ¶ [0075] [0102], antenna) to receive a broadcast of a set of vehicular-specific data over the shared communication channel according to a repetitive-transmission communication protocol that is compatible with another wireless communication protocol used by the plurality of vehicular communication stations (see FIG. 1; see ¶ [0032-33] [0038], each one of the various non-stationary wireless devices 112, 122, and/or 132 configured to communicate broadcast information that includes information (e.g., timing and/or identification information/a basic safety message) related to a current broadcast message that a particular one of the non-stationary wireless device is transmitting. The broadcast message transmitted, for example, by the wireless device 112, 122, and/or 132 may be periodic beacon messages formatted according to a IEEE 802.11 standard).
Although Jose disclose a type of vehicular station, Jose does not explicitly disclose a first type.
However, Sadeghi discloses for use in a vehicle that is to communicate with a plurality of vehicular communication stations of a first type over a shared communication channel characterized by a common frequency band, a different second communication type of vehicular communication station for communicating with the plurality of vehicular communication stations (see FIG. 5; see ¶ [0032] [0059-60] [0062], STA 504 and legacy devices 506 are configured to operate in accordance with next generation vehicle (NGV)).
(Sadeghi: see ¶ [0028]).
Jose in combination with Sadeghi discloses the broadcast of the set of vehicular-specific data including a plurality of repetitive consecutive transmissions of the set of vehicular-specific data (Jose: see ¶ [0035] [0038], each of the wireless devices configured to periodically send broadcast messages), each of which is formatted consistent with the repetitive-transmission wireless communication protocol and with the other wireless communication protocol and each consecutive pair of which has spacing defined according to the repetitive-transmission wireless communication protocol to block other concurrent transmissions by the plurality of vehicular communications to mitigate communication collisions on the shared communication channel, wherein one of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is directed or formatted for at least one vehicular communication of the first type and at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is directed or formatted for at least one vehicular communication station of the different second communication type of vehicular communication station (Jose: see ¶ [0046] [0049], the first wireless device periodically transmit broadcast messages at a first time instance T1 and transmits a further broadcast message at time T5 and Sadeghi: see ¶ [0059-60] [0062], STA 504 and legacy devices 506 configured to operate in accordance with next generation vehicle (NGV) and legacy devices 506 operate in accordance with IEEE 802.11p and stations 504 operate in accordance with IEEE 802.11p/bd; see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion).

Regarding claim 20, the combined system of Jose and Sadeghi discloses wherein the front-end radio-frequency reception circuitry is to receive the broadcast of the set of vehicular-specific data over the shared communication channel according to the repetitive-transmission wireless communication protocol (Jose: see ¶ [0035] [0038], each of the wireless devices configured to periodically send broadcast messages according to a IEEE 802.11 standard).

Claims 3, 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jose in view of Sadeghi further in view of Lim et al. (US 2012/0113838 A1) hereinafter “Lim”.

Regarding claim 3, Jose does not explicitly disclose combining data.
However, Lim discloses further including each of said at least one vehicular communication station of the second type combining said at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data (see FIG. 5; see ¶ [0107-09], combining received signals/data).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide combining data as taught by Lim, in the system combined system of Jose and Sadeghi, so that it would provide to prevent a decrease in performance and an increase in overhead, and to serve data of the vehicular moving (Lim: see ¶ [0059]).

Regarding claim 5, the combined system of Jose and Sadeghi discloses further including each of said at least one vehicular communication station of the second type recognizing said at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data are in accordance with the second different wireless communication protocol (Jose: see FIG. 1; see ¶ [0032-33], the broadcast message transmitted may be periodic beacon messages formatted according to a IEEE 802.11 standard and Sadeghi: see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion; see ¶ [0132], short interframe space time), but does not explicitly disclose combining data.
However, Lim discloses combining said at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data (see FIG. 5; see ¶ [0107-09], combining received signals/data).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide combining data as taught by Lim, in the system combined system of Jose and Sadeghi, so that it would provide to prevent a decrease in performance and an increase in overhead, and to serve data of the vehicular moving terminal, the vehicular moving relays repeat the data to the vehicular moving terminal without performing a handover (Lim: see ¶ [0059]).

Regarding claim 6, the combined system of Jose and Sadeghi discloses further including each of said at least one vehicular communication station of the second type (Jose: see FIG. 1; see ¶ [0032-33], the broadcast message transmitted may be periodic beacon messages formatted according to a IEEE 802.11 standard and Sadeghi: see ¶ [0164], the PPDU is encoded to comprise a legacy preamble portion and the non-legacy portion; see ¶ [0132], short interframe space time), but does not explicitly disclose combining data.
However, Lim discloses wherein combining said at least two of the plurality of repetitive sequential transmissions to provide the set of vehicle-specific data with an increased signal quality, for at least one of signal integrity and signal reception range, relative to not combining the set of vehicle-specific data (see FIG. 5; see ¶ [0107-09], combining received signals/data).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide combining data as taught by Lim, in the system combined system of Jose and Sadeghi, so that it would provide to prevent a decrease in performance and an increase in overhead, and to serve data of the vehicular moving terminal, the vehicular moving relays repeat the data to the vehicular moving terminal without performing a handover (Lim: see ¶ [0059]).

Regarding claim 11, the combined system of Jose and Sadeghi discloses further including each of said at least one vehicular communication station of the second type processing said at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data by using a scrambler seed, that is common to each of the transmissions, to decode data in the transmissions (Jose: see ¶ [0022], broadcast a fixed number of messages and Sadeghi: see ¶ [0148-49], decoding PPDU comprises non-legacy portion and legacy portion), but does not explicitly discloses combining data.
However, Lim discloses combining and processing said at least two of the plurality of repetitive sequential transmissions of the set of vehicle-specific data (see FIG. 5; see ¶ [0107-09], combining received signals/data).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide combining data as taught by Lim, in the system combined system of Jose and Sadeghi, so that it would provide to prevent a decrease in performance and an increase in overhead, and to serve data of the vehicular moving terminal, the vehicular moving relays repeat the data to the vehicular moving terminal without performing a handover (Lim: see ¶ [0059]).

Regarding claim 12, the combined system of Jose and Sadeghi discloses further including processing, based on the sequential transmissions using a scrambler seed, to decode the broadcasted set of vehicle-specific data and to provide, for said plurality of repetitive consecutive transmissions of the set of vehicle-specific data, samples of formatted energy (Jose: see ¶ [0022], broadcast a fixed number of messages and Sadeghi: see ¶ [0148-49], decoding PPDU comprises non-legacy portion and legacy portion), but does not explicitly discloses combining data.
However, Lim discloses combining the samples of formatted energy to provide the set of vehicle-specific data with an increased signal quality, for at least one of signal integrity and signal reception range, relative to not combining the set of vehicle-specific data (see FIG. 5; see ¶ [0107-09], combining received signals/data).
(Lim: see ¶ [0059]).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Akoum et al. (US 2020/0106563 A1) entitled: “Chain Broadcasting in Vehicle-To-Everything (V2X) Communications”
Nguyen (US 2021/0314750 A1) entitled: “System and Method For Vehicular Data Communication”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462